Citation Nr: 1110568	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  03-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the RO declined to reopen the Veteran's claim for service connection for right ear hearing loss, and granted service connection and assigned an initial 0 percent (noncompensable) rating for left ear hearing loss, effective July 18, 2001.  In March 2003, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

Because the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2004, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of the hearing is of record.

The June 2004, the Board denied the Veteran's claim for an initial, compensable rating for left ear hearing loss and declined to reopen the claim for service connection for right ear hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's Order.

In July 2006, the Board notified the Veteran that the VLJ who presided at his February 2004 Board hearing was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2010).  The Veteran replied that he did not wish to have an additional hearing before a different VLJ.

In December 2006, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include obtaining outstanding VA treatment records and scheduling a VA examination.  After accomplishing the requested action, the AMC continued the denial of the claim on appeal (as reflected in a July 2007 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In November 2007, the Board again denied the Veteran's claim for an initial, compensable rating for left ear hearing loss and declined to reopen his claim for service connection for right ear hearing loss.  The Veteran again appealed the November 2007 decision to the Court.  In April 2009, the Court issued a Memorandum Decision, affirming the Board's decision as to the request to reopen the Veteran's claim for service connection for right ear hearing loss, but vacating the Board's decision as to the denial of the claim for an initial, compensable rating for left hear hearing loss, and remanding the claim to the Board for further action consistent with the decision.

In August 2009, the Board remanded the remaining claim to the RO, via the AMC, for further action.  After completing the requested development, the RO continued to deny the claim (as reflected in a January 2011 SSOC) and returned the matter on appeal to the Board for further appellate consideration.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Service connection has not been established for right ear hearing loss.

3.  Since the July 18, 2001 effective date of the award of service connection, audiometric testing has revealed no worse than Level VII hearing in the left ear.

4.  Pertinent to the July 18, 2001 effective date of the award of service connection, the Veteran's left ear hearing loss has neither been shown to involve symptoms not contemplated in the assigned rating, nor to result in marked interference with employment or frequent hospitalization, nor has the disability been shown to otherwise present so exceptional or unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for left ear hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 letter, issued pursuant to the Board's December 2006 remand,  provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Board notes that the Veteran was notice of the actual provisions of 38 C.F.R. § 3.321(b)(1), the governing authority for extra-schedular ratings, in the May 2003 SOC. 

After issuance of the above-described notice, and opportunity for the Veteran to respond, the January 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the reports of multiple VA audiological evaluations and ear examinations, and a December 2010 determination by the Director of VA's Compensation and Pension Service.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf, as well as the transcript of Veteran's February 2004 Board hearing.  The Board also finds that no additional RO action to further develop the record in connection with the matter remaining on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R.        § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R.        § 4.85(f).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable schedular rating percent for the Veteran's left ear hearing loss is not warranted at any time since the July 18, 2001 effective date of the award of service connection.


On December 2002 VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
60
70
LEFT
55
60
65
85
100

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 86 percent in the left ear.  The Veteran's chief complaint was inability to hear without a hearing aid, and difficult in understanding speech when in a noisy environment. The examiner diagnosed the Veteran with bilateral mixed hearing loss, right greater than left.  He indicated that the Veteran used a behind-the-ear hearing aid.  

During the Veteran's February 2004 Board hearing, he testified that without his hearing aid, he was totally unable to hear.  He reported that his job function consisted of building fiberglass fuel tanks for oil companies, and that he could not wearing his hearing aids on the job.  Therefore, he could not communicate with others at work, and had difficulty hearing in the noisy environment.

Records from the Hagerstown Medical Laboratories dated from 2003 through 2006 track the Veteran's general left ear complains.  A history of left ear mastoid surgeries and left ear polyps was noted.  Pain and drainage were noted in July 2004.  Left-sided hearing loss was noted in July 2005, and it was reported that the Veteran could not use his hearing aid well.  Left ear bleeding was noted in August 2006.  


On April 2007 VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
95
100
LEFT
65
65
70
90
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The Veteran continued to complain of severe hearing loss and difficulty understanding speech in the presence of background noise or when not wearing his hearing aid.  A diagnosis of severe to profound mixed hearing loss in the right ear and moderately-severe to profound mixed hearing loss in the left ear was assigned.

On February 2010 VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
50
50
60
65
LEFT
70
70
70
95
100

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  A diagnosis of moderate to severe mixed hearing loss in the right ear and severe to profound mixed hearing loss in the left ear was assigned.  The examiner found that there would be significant effects on the Veteran's occupational difficulties-namely, difficulty hearing.  She found that there would be no effects on usual daily activities.

On VA examination in March 2010, audiological testing was not conducted.  However, the Veteran reported a longstanding history of left ear hearing loss, ear drainage, and ear infection.  The examiner continued a diagnosis of hearing impairment with history of chronic recurring ear infections.  The examiner also noted significant effects on employment, including decreased hearing and the Veteran's report of not getting a promotion at work due to his hearing disability.

On May 2010 VA audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
90
95
LEFT
60
60
55
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  A diagnosis of severe to profound mixed hearing loss in the right ear and moderately-severe mixed hearing loss in the left ear was assigned.  Again, the examiner noted that the Veteran would experience hearing difficulty at work.

In May 2010, the VA examiner also interpreted a September 2009 private audiology report.  On private audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
75
105
110+
LEFT
75
80
75
N/A
85

Speech recognition scores of 96 percent in the right ear and of 96 percent in the left ear were noted.  A diagnosis of moderately-severe to profound mixed hearing loss, bilaterally, was also noted.

VA outpatient treatment records dated from 2003 through 2010 generally track the Veteran's bilateral hearing loss complaints and his use of hearing aids for treatment.

The Board notes that there are private audiology records from the Center for Hearing, Speech and Language from 2001 and 2002; however, as these reports do not include speech discrimination scores or pure tone thresholds for each of the four frequencies required, and thus cannot be used for evaluation.  See 38 C.F.R. § 4.85(a).  Moreover, the Board notes that the RO did not consider the results of the September 2009 private audiology evaluation because the examiner did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a). The report of this evaluation does not specify the type of speech discrimination test used; however, as explained below, even if these results are considered, a compensable rating for left ear hearing loss is not warranted.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level V hearing in the left ear, based on application of the reported findings to Table VI.  The nonservice-connected right ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a 0 percent, noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations reflect exceptional hearing impairment as defined by regulation.  However, as above, application of the reported findings to Table VIa results in no worse than Level VII hearing in the left ear.  The nonservice-connected right ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f). Application of these findings to Table VII corresponds to noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hence, a higher rating also is not is not warranted under 38 C.F.R. § 4.86(a).

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the July 18, 2001 effective date of service connection has the Veteran's service-connected left ear hearing loss reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to and discussed in the January 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2010). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

As discussed above, the Veteran has stated that, because he could not wear his hearing aids at work, that his hearing loss created problems communicating at work and inhibited his promotion potential.  The VA examiners also noted that left ear hearing loss would cause significant difficulty with hearing at work.  Due to these complaints suggestive of marked interference with employment, to RO forwarded the Veteran's claim file to the Director of Compensation and Pension Services for a determination as to whether a higher rating for left ear hearing loss on an extra-schedular basis is warranted.

In a December 2010 response to the RO's October 2010 request, the Director of VA's Compensation and Pension Service found that the Veteran's service-connected left ear hearing loss was manifested by symptomatology that did not warrant a schedular or extra-schedular rating in excess of the noncompensable rating currently assigned.  In so finding, the Director acknowledged that the evidence of record showed a significant loss of hearing loss in the service-connected left ear, but that hearing loss in one ear, as represented by decibel loss and speech discrimination, is adequately reflected with application of the regular rating criteria.  Moreover, the Director pointed out that the evidence demonstrated that the Veteran's bilateral hearing loss impacted his occupation, and noted that the nonservice-connected right ear hearing loss was significant.  The Director emphasized that most recent audiometric testing showed greater loss of hearing on the right than on the left.  

Furthermore, the Director noted that while the Veteran stated he was unable to be promoted due to hearing loss, even assuming that this was attributable only to service-connected left ear hearing loss, the Court in Thun explicitly rejected alleged inability to be promoted due to a service-connected disability as a legitimate basis for an extra-schedular evaluation.

The evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected left ear hearing loss, in that the Veteran has difficulty communicating while on the job.  However, the Board has found that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned noncompensable rating.  The record reflects that the Veteran is currently working, and has maintained employment on a full-time basis throughout the relevant time frame.  While the Veteran has alleged that he was bypassed for promotion due to his disability, there is no evidence to support that his left ear hearing loss, alone, was the reason for his lack of promotion.  

Moreover, as indicated by the Director, the Board also notes that the Veteran's hearing loss disability and its impact on his ability to effectively communicate at work is further complicated by his significant right ear hearing loss-a disability for which service connection has not been granted and is, thus, not for consideration in determining whether the Veteran's hearing loss causes marked interference with employment.  Also as noted by the Director, VA audiological evaluations since July 2001 have consistently demonstrated more severe hearing loss in the right ear, and the December 2002 examiner specifically diagnosed bilateral hearing loss, right greater than left.  In sum, there simply is no objective evidence to support a finding that the Veteran's left ear hearing loss, alone, has produced marked interference with employment.

The Board further notes that that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the service-connected left ear hearing loss.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.

Under these circumstances, the Board must conclude that an initial, compensable rating for left ear hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for left ear hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


